Title: To John Adams from William Gordon, 15 September 1791
From: Gordon, William
To: Adams, John



Friend Adams
St. Neots Huntingdonshire Sepr 15. 1791

I had not abandoned the idea of renewing our correspondence; but should probably have delayed executing it, had not my indignation been roused, at the implied insult offered to  the good sense of the federal government in the newspaper (& as supposed ministerial) paragraph—“Mr Hammond the new Consul General to the United States of America & late secretary to the embassy at Madrid, will set off in a few days for Philadelphia. His appointment is of the highest importance to this country, as he has it in commission to conclude a treaty of offensive & defensive Alliance between England & America.  The outlines of the treaty have been already discussed, & we learn that some very considerable commercial advantages are held out to America as the basis of it, which will in time supplant the greater part of the trade of Russia with this country.”European salcity, alias stupid confidence, may say of it—latet anguis in herba—; but American penetration will see that neither latet, nor in herba belong to it, for that the snake is wholly uncovered.  I read in the prints, sometime ago, that your worthy President had informed the Senate, that proposals had been officially made to the British ministry for entering into a commercial treaty with this nation on terms of reciprocity, but that they had not been attended to.  Should the idea of an offensive & defensive alliance be in the least insinuated by the new consul general, I hope he will be told in the plainest American English, that the motto of the United States is—Peace & Commerce with all the world upon a principle of reciprocity, & that they are determined to be the dupes of no power on earth, by being drawn into an offensive & defensive alliance with the same: but that should an unexpected necessity oblige them to depart from their present resolution, the preference would be given to the French, as governed under the new constitution framed by the National Assembly—that so the insolence of the present ministry may meet with deserved rebuke.
No commercial advantages can be held out to America, that can in any degree compensate for her concluding such a proposed treaty, which will be charged like Pandora’s box with numberless evils, eventually destructive to American prosperity and liberty.
The armed neutrality, so justly proposed, and so successfully promoted by the empress of Russia, has subjected her to the rancorous hatred of numbers in & out of power, both in the army & navy, in public & private life, who are for monopolizing exclusive privileges to themselves, in defiance of the general rights of mankind.  John Bull would gladly oblige every foreign mariner to d’off his hat and pay him obeisance as he passes him on the High Seas, and to submit to a general search warrant, issued from the mouth of his cannon.
The resentment of the British minister against the Czarina has been much increased by the firmness she has discovered in abiding by her own demands upon, & proposals to the Turks, & by letting him see, that she was not afraid of an armed mediation.  His hauteur must also have been grievously hurt by the pointed & expressive compliment she has paid Mr Fox.  Pitt would now retaliate by undermining her trade to Britain through the medium of American commerce & with a view of alienating these two distant powers by making them rivals in commerce.  The position of B in regard to these two powers, points out the propriety of a perfect good understanding between them, soldered by a commercial treaty grounded upon reciprocity, that so the insolent airs of John Bull may be restrained.  It is hoped that the United States will take care to have it inserted in all their treaties of commerce, that neutral bottoms shall, in time of war, give security to all goods not specified as contraband.  I suspect that when this touch stone is applied to discover the integrity of British offers, like Ithuriel’s spear it will detect the imposter.
The minister having failed thro’ the glorious Polish Revolution, in his intended commercial treaty with that kingdom, and scheme of procuring Dantzick & Thorn for Prussia, by both of which he hoped eventually to injure and affront the empress, is now politically traversing the Atlantic with a similar view, flattering himself probably that young sovereignties, like green horns upon the turff are to be taken in by the knowing ones.  But You, who when young in tactics got to the windward of the French helmsman, Virgennes, will undoubtedly see in an instant to the bottom of the Pit that is digging for you.
In answer to this long testimony of my attachment to the American States, I request a speedy assurance, in the strongest terms, that the Americans will enter into no offensive & defensive alliance with G B nor into any commercial treaty, but upon the principles of reciprocity.  And in making even each treaty, you should remember not to preclude yourselves from any advantages that may accrue from the flourishing state of manufactures &c which will be likely to exist within the course of a few years in France, now that they have their liberties restored and secured.  I shall await with earnestness the receipt of your assurances, that I may, as soon as possible, expose the folly of attempting the seduction of the Americans by specious promises, from attending to their true interest.
The accounts given in the public prints of the amazing number of maple trees in the back settlements, together with the excellency & quantity of the sugar to be easily obtained from their juice, lead me to wish, that methods may be pursued, not only for supplying the American consumption, but that of Germany, without injuring posterity by a needless waste of the trees.
How fast an Office, under the sanction of Congress, for loaning to new settlers, upon mortgages at 5 or 6 % per ct, with a view to assist them in their improvements, would be for the benefit of the states, by promoting agriculture, & population, would submit to your judgment, as being upon the spot, & capable of knowing all circumstances.
You will have heard of the riots at Birmingham, and of the sufferings of Dr Priestley & others.  If dissenters, do not meet with better treatment & support from government, I augur that in a few years, should the French constitution be well rooted, numbers will emigrate with their families across the channel; while the length of the passage & the danger hinders their crossing the Atlantic.
Monr. Fayette has approved himself the genuine follower of the American Patriot under whom he served; & will continue, I trust, to deserve & enjoy the confidence of all his honest countrymen.
Besides a particular commission to tender our hearty respects to the President & his lady, & your lady, your own family among whom are included Mr & Mrs Smith and one or more children, I give you a general one to remember me to all my friends in and out of congress, whenever I may happen to be the subject of conversation.
Many things in this letter ought not to be known in G B to have been written by me, for there are many worthy characters, who confine their regards for social liberty to their own country, & are no more than mere patriots, instead of citizens of the world, embracing all mankind as their brethren, & praying for universal happiness.  The head of the letter informs you how to direct to Your sincere Friend & / very humble servant

William GordonI am fearful that somewhat painful has taken place in regard to my friend Hazard, having had no line from him since he was on the point of removing from New York to Philadelphia.
